
	
		I
		112th CONGRESS
		2d Session
		H. R. 3811
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Poe of Texas (for
			 himself, Mr. Boren,
			 Mr. Barton of Texas,
			 Mr. Culberson,
			 Mr. Farenthold,
			 Mr. Sessions,
			 Mr. Olson,
			 Mr. Boustany,
			 Mr. Marchant,
			 Mr. Scalise,
			 Mr. McCaul, and
			 Mr. Rohrabacher) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To approve the Keystone XL pipeline project
		  permit.
	
	
		1.Short titleThis Act may be cited as the
			 Keystone For a Secure Tomorrow
			 Act.
		2.FindingThe Congress finds that the delivery of oil
			 from Alberta, Canada, to domestic markets in the United States is in the
			 national interest of the United States, and the earliest possible completion of
			 the Keystone XL pipeline will best serve the national interest.
		3.Keystone XL
			 pipeline permit approval
			(a)Permit
			 approvalThe permit described
			 in subsection (b) is hereby approved.
			(b)Description of
			 permitThe permit approved
			 under subsection (a) is the permit with respect to certain energy-related
			 facilities and land transportation crossings on the international boundaries of
			 the United States for the Keystone XL pipeline project, an application for
			 which was filed on September 19, 2008 (including amendments).
			(c)RequirementsThe
			 permit granted under subsection (a) shall require the following:
				(1)The permittee
			 shall comply with all applicable Federal and State laws (including regulations)
			 and all applicable industrial codes regarding the construction, connection,
			 operation, and maintenance of the United States facilities.
				(2)The permittee
			 shall take all appropriate measures to prevent or mitigate any adverse
			 environmental impact or disruption of historic properties in connection with
			 the construction, operation, and maintenance of the United States
			 facilities.
				(3)For the purpose of
			 the permit approved under subsection (a) (regardless of any modifications under
			 subsection (d))—
					(A)the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, satisfies all requirements of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and section 106 of the National Historic
			 Preservation Act (16 U.S.C. 470f);
					(B)any modification
			 required by the Secretary of State to the Plan described in paragraph (4)(A)
			 shall not require supplementation of the final environmental impact statement
			 described in that paragraph; and
					(C)no further Federal
			 environmental review shall be required.
					(4)The construction,
			 operation, and maintenance of the facilities shall be in all material respects
			 similar to that described in the application described in subsection (b) and in
			 accordance with—
					(A)the construction,
			 mitigation, and reclamation measures agreed to by the permittee in the
			 Construction Mitigation and Reclamation Plan found in appendix B of the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, subject to the modification described in subsection (d);
					(B)the special
			 conditions agreed to between the permittee and the Administrator of the
			 Pipeline Hazardous Materials Safety Administration of the Department of
			 Transportation found in appendix U of the final environmental impact statement
			 described in subparagraph (A);
					(C)if the modified
			 route submitted by the Governor of Nebraska under subsection (d)(3)(B) crosses
			 the Sand Hills region, the measures agreed to by the permittee for the Sand
			 Hills region found in appendix H of the final environmental impact statement
			 described in subparagraph (A); and
					(D)the stipulations
			 identified in appendix S of the final environmental impact statement described
			 in subparagraph (A).
					(5)Other requirements
			 that are standard industry practice or commonly included in Federal permits
			 that are similar to a permit approved under subsection (a).
				(d)ModificationThe
			 permit approved under subsection (a) shall require—
				(1)the
			 reconsideration of routing of the Keystone XL pipeline within the State of
			 Nebraska;
				(2)a
			 review period during which routing within the State of Nebraska may be
			 reconsidered and the route of the Keystone XL pipeline through the State
			 altered with any accompanying modification to the Plan described in subsection
			 (c)(4)(A); and
				(3)the
			 President—
					(A)to coordinate
			 review with the State of Nebraska and provide any necessary data and reasonable
			 technical assistance material to the review process required under this
			 subsection; and
					(B)to approve the
			 route within the State of Nebraska that has been submitted to the Secretary of
			 State by the Governor of Nebraska.
					(e)Effect of no
			 approvalIf the President does not approve the route within the
			 State of Nebraska submitted by the Governor of Nebraska under subsection
			 (d)(3)(B) not later than 10 days after the date of submission, the route
			 submitted by the Governor of Nebraska under subsection (d)(3)(B) shall be
			 considered approved, pursuant to the terms of the permit approved under
			 subsection (a) that meets the requirements of subsection (c) and this
			 subsection, by operation of law.
			(f)Private property
			 savings clauseNothing in this section alters the Federal, State,
			 or local processes or conditions in effect on the date of enactment of this Act
			 that are necessary to secure access from private property owners to construct
			 the Keystone XL pipeline.
			
